Citation Nr: 0905447	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back condition 
(also claimed as right hip pain) to include as secondary to a 
service-connected post-operative left ankle with lateral 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1975.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

In October 2007, the Board remanded the case for further 
evidentiary development. The requested development has been 
completed. The case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

The veteran's current low back condition began many years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected left ankle disability.


CONCLUSION OF LAW

The veteran's low back condition (also claimed as right hip 
pain) was not incurred in or aggravated by active service, 
may not be presumed to have been such, and is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, and in a November 2007 letter, the RO and 
the Appeals Management Center (AMC) provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The November 2007 
letter advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The case was last 
readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In January 2004 the veteran filed a claim for service 
connection for low back and right hip pain.  His contention 
was that this condition was a result of an altered gait due 
to pain from his left ankle.  The veteran is currently 
service-connected for post-operative left ankle with lateral 
instability and arthritis of the left ankle.

The veteran's service treatment records, VA treatment records 
from August 2000 to January 2004, and private physician 
records from September 2003 do not show treatment for, or 
complaints of a low back or right hip condition.

The veteran was afforded a VA examination in March 2004.  The 
initial examination was performed by a physician's assistant, 
who examined the veteran and reviewed his claims folder.  The 
veteran was diagnosed with right low back strain with muscle 
spasms.  The physician's assistant then gave the opinion that 
"the muscle spasm in the right low back is at least as 
likely as not caused by the ligamentous instability and 
giving way of the left ankle."  This opinion was unsigned 
and not approved by a physician.  In this regard, following 
review by the supervising physician, handwritten corrections 
were made prior to his approval and signature in April 2004.  
His changes included a correction to the final opinion given.  
He opined that the muscle spasm in the right low back is less 
than likely caused by the ligamentous instability and giving 
way of the left ankle.  

The veteran was then afforded a second VA examination in 
August 2008 by that same physician.  The veteran noted that 
about three years ago, while operating a large truck, the 
vibration set off an attack of low back pain with some pain 
radiating into his left leg.  It was noted that the veteran 
had an old left ankle soft tissue injury with mild residual 
instability and early posttraumatic arthritis.  It was noted 
that the instability was compensated for with an adequate 
ankle support.  After examining the veteran and reviewing his 
claims folder the physician diagnosed degenerative arthritis 
of the lumbosacral spine and transient low back sprains 
without radiculopathy.  The examiner opined that the 
veteran's episodic low back condition is not caused by, a 
result of, or aggravated by his left ankle injury.  The 
physician further stated that any opinion to the contrary 
would be speculative and not supported by evidence based 
medical knowledge.

The Board notes that the VA examiner's unfavorable opinion 
indicating that there is no causal link or relationship 
between the veteran's low back condition and the veteran's 
left ankle disability is based on a review of the veteran's 
claims file and examination of the veteran.  Conversely, the 
physician assistant's opinion was found to be incorrect by 
the supervising VA physician, and is entitled to little, if 
any, probative weight.  In this regard, the physician has had 
years of additional training in the medical field and his 
opinion as to medical matters is entitled to substantially 
greater weight than that of the physician assistant.  

Moreover, there is no evidence of a back disorder in service, 
or for many years thereafter.  Indeed, the March 2004 VA 
examination is the first time the veteran appears to have 
complained about a back condition, and was the first time he 
was diagnosed with one.  The veteran gave a history during 
both VA examinations of first noticing a back problem in 2002 
while operating a large truck.  The veteran described the 
vibration from the truck setting off an attack of low back 
pain, with some pain radiating to his left leg.  This first 
attack of back pain came almost 30 years after service.

While the veteran is competent to describe readily observable 
features or symptoms of injury or illness, he does not 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For these reasons, the Board finds that service connection 
for a low back condition (also claimed as right hip pain) is 
not warranted on a direct, presumptive, or secondary basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a low back condition 
(also claimed as right hip pain) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


